                Case 19-11175-LSS        Doc 16      Filed 07/24/19     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          OF THE DISTRICT OF DELAWARE

In re:                                          )     Chapter 7
                                                )
The Closet Organizer, Inc.,                     )     Case No. 19-11175 (LSS)
                                                )     Re: Docket No. 13
                        Debtor.                 )
        JOINDER OF WILMINGTON SAVINGS FUND SOCIETY, FSB TO
  THE OBJECTION OF JEOFFREY L. BURTCH, INTERIM CHAPTER 7 TRUSTEE,
           TO MOTION TO WITHDRAW AS COUNSEL TO DEBTOR

         COMES NOW, Wilmington Savings Fund Society, FSB (“WSFS”), by and through its

undersigned counsel, and hereby joins in the Objection of Jeoffrey L. Burtch, Interim Chapter 7

Trustee, to Motion to Withdraw as Counsel to Debtor [Docket No. 13] (the “Objection”), for the

reasons set forth below and in the Objection.

         WSFS hereby joins in the Objection filed by Jeoffrey L. Burtch, Interim Chapter 7

Trustee on July 22, 2019, and incorporates the legal arguments in the Objection, herein by

reference, as if they were WSFS’s arguments.

         WHEREFORE, WSFS respectfully requests that the Court enter an Order denying the

motion to withdraw as counsel filed by Debtor’s attorney.



 Dated: July 24, 2019                               /s/ Garvan F. McDaniel
                                                    Garvan F. McDaniel (#4167)
                                                    HOGAN♦MCDANIEL
                                                    1311 Delaware Avenue
                                                    Wilmington, DE 19806
                                                    Telephone: 302-656-7540
                                                    Facsimile: 302-656-7599

                                                    Attorney for WSFS
